DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Carlei (US 20170044782 A1) (hereinafter “Carlei 2017”) in view of Pierce et al. (US 10912686 B2) (hereinafter “Pierce”). Regarding Claim 1, Carlei 2017 teaches the first-third elements of the claim, hereinafter (1a), (1b), and (1c) respectively, but does not teach the fourth element, hereinafter (1d). Pierce teaches (1d). Carlei 2017 teaches
(1a), a device for transporting large-format building boards (Carlei 2017 Fig. 29, below; Carlei 2017 Paragraph 0005: There is provided a device for lifting and transporting sheet material…”).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Carlei 2017
(1b), a cart provided with wheels for the movement thereof (Carlei 2017 Fig. 29, above; Carlei 2017 Paragraph 0005: “There is provided a device for lifting and transporting sheet material, the device comprising…wheels on which the base portion is supported, such that the base portion is movable across a surface…”).
(1c), a modular transporter (2) with suction cups (3) for securing the large-format building board (P) to be transported coupled to the cart (1) by a coupling means (12) (Carlei 2017 Fig. 29, above, and Fig. 15, below; Carlei 2017 Paragraph 0079: “A supporting head is configured to support the glass pane above the surface. To this end, in this particular embodiment, the supporting head has two vacuum grips...”).

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Carlei 2017
	As indicated above, Carlei 2017 does not teach (1d). Pierce teaches
	(1d), the cart (1) has an extendable extension (13), and is provided with fastening means (14) for fastening the cart (1) in an essentially protruding position, wherein the extension (13) forms a pivot support during unloading of the large format building board (P) from the device, the extension (13) is extended in a direction away from the modular transporter to abut the floor (Pierce Fig. 1, below; Pierce Paragraph 10: “Each frame element may include a rear section, a middle section 18, and a front section connected in series…The middle section 18 may extend between two and six feet.”; Paragraph 19: “Clamps 38 with clamp slots 40 may connect to some of the sections 10, 18, 26…”).

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Pierce
	It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the transport device of Carlei 2017 to provide an extension as taught by Pierce. As such, “in the extended position…each crossbar is multipurpose: bracing both, separately, the extended position and the folded position.” as recognized by Pierce (Claim 8).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Carlei (US 20170044782 A1) (hereinafter “Carlei 2017”) in view of Pierce et al. (US 10912686 B2) (hereinafter “Pierce”) and further in view of Wilhelms et al. (DE 202009007690 U1) (hereinafter “Wilhelms”). Regarding Claim 2, the combination of Carlei 2017 and Pierce teaches a device for transporting large-format boards but does not teach non-slip blocks. Wilhelms teaches, on the front and rear ends, non-slip blocks for the stable support on the floor of the cart or of the extension thereof, during the unloading of the device towards the front area or the rear area (Wilhelms Figs. 2 and 4, below; Wilhelms “Description” Paragraph 25: “In a simple embodiment, the uprights can be rigid parts and be fitted for example with rubber caps (6).”).

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

Wilhelms Fig. 2

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

Wilhelms Fig. 4
	It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the transporting device of the combination of Carlei 2017 and Pierce to provide non-slip blocks as taught by Wilhelms. As such “[the cart] can no longer slip away unintentionally by rotational movement of the wheels” as recognized by Wilhelms (“Description” Paragraph 25).
Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Carlei (US 20170044782 A1) (hereinafter “Carlei 2017”) in view of Pierce et al. (US 10912686 B2) (hereinafter “Pierce”), further in view of Carlei (US 20080150244 A1) (hereinafter “Carlei 2008”), and further in view of Minardo (US 20190038485 A1). Regarding Claim 3, the combination of Carlei 2017 and Pierce teaches a transport device but does not teach either the first or second elements of Claim 3, hereinafter (3a) and (3b) respectively. Carlei 2008 teaches (3a); Minardo teaches (3b). Carlei 2008 teaches
(3a), at least two parallel crossbars able to be coupled to the coupling means of the cart; bars perpendicular to said crossbars; fastening means for fastening the bars at any point along the crossbars (Carlei 2008 Fig. 4, below; Carlei 2008 Paragraph 0044: “Each brace 40, 42, 44 is of telescopic construction so as to be adjustable in length and can be locked to a selected length by a suitable clamp.”).
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the transport device of the combination of Carlei 2017 and Pierce to provide two parallel crossbars as taught by Carlei 2008. Doing so would enable a “set of grips [to be] displaced upwardly or downwardly along the associated shaft in order to bring the sheet into a horizontal orientation.” as recognized by Carlei 2008 (Paragraph 0048).
As indicated above, the combination of Carlei 2017, Pierce, and Carlei 2008 does not teach (3b). Minardo teaches
	(3b), grip handles fastened to the bars by means of tightening knobs (Minardo Fig. 3, below; Minardo Paragraph 0023: “…a first clenching knob and a second clenching knob are provided…”).

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

Carlei Fig. 4

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

Minardo
	It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the transporting device of the combination of Carlei 2017 and Pierce to provide tightening knobs as taught by Minardo. As such, “Rigid attachment is achieved by tightening clenching knobs...” as recognized by Minardo (Paragraph 0022).
	Regarding Claim 10, Carlei 2017 teaches that the suction cups (3) have an anchoring board (31) for the support thereof on the outer surface of a bar (22) and tightening knobs (32) for the fastening thereof at any point along the bars (22), without the suction cups needing to run along the bar (22) (Carlei 2017 Fig. 4, below).

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale

Carlei 2017 Fig. 4
Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Carlei (US 20170044782 A1) (hereinafter “Carlei 2017”) in view of Pierce et al. (US 10912686 B2) (hereinafter “Pierce”), further in view of Carlei (US 20080150244 A1) (hereinafter “Carlei 2008”), further in view of Minardo (US 20190038485 A1) and further in view of Narelli et al. (FR 2946376 A1) (hereinafter “Narelli”). Regarding Claim 4, the combination of Carlei 2017, Pierce, Carlei 2009, and Minardo teaches a device for transporting large-format boards having grip handles but does not teach two misaligned segments. Narelli teaches that the grip handles comprise two corresponding misaligned segments: a first segment intended to be fastened to the bar and a second segment, parallel to the previous one and which in the use position is laterally spaced from the corresponding bar (Narelli Fig. 2, below).
	It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the transporter device of the combination of Carlei 2017, Pierce, Carlei 2008, and Minardo to feature two misaligned segments as taught by Narelli. Doing so would enable lateral adjustment of the gripping bars, increase lateral strength/rigidity, or enable a clamp to clamp both segments at once, as would be recognized by a person having ordinary skill in the art. Note that the use of a known technique to improve similar devices, methods, or products in the same way is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007); see MPEP § 2143, C.

    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale

Narelli Fig. 2
	Regarding Claim 6, the combination of Carlei 2017, Pierce, Carlei 2009, and Minardo teaches a device for transporting large-format boards having bars but does not teach bar profile or bar fastening with tightening knobs. Narelli teaches that each of the bars of the transporter is made up of a single profile, or of successive profiles which are attached laterally, superimposed to a greater and lesser extent, and fastened to each other by tightening knobs, forming a bar with variable length (Narelli Fig. 2, above).
	It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the transporter device of the combination of Carlei 2017, Pierce, Carlei 2009, and Minardo to include successive profiles and tightening knobs as taught by Narelli. Doing so would enable adjusting the overall width of the lateral bars, locking of the lateral extension bars, and preventing interference of lateral and vertical bars, as would be recognized by a person having ordinary skill in the art. Note that the use of a known technique to improve similar devices, methods, or products in the same way is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007); see MPEP § 2143, C.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Carlei (US 20170044782 A1) (hereinafter “Carlei 2017”) in view of Pierce et al. (US 10912686 B2) (hereinafter “Pierce”), further in view of Carlei (US 20080150244 A1) (hereinafter “Carlei 2008”), further in view of Minardo (US 20190038485 A1), and further in view of Wilhelms et al. (DE 202009007690 U1) (hereinafter “Wilhelms”). Regarding Claim 5, the combination of Carlei 2017, Pierce, Carlei 2008, and Minardo teaches a device for transporting large-format boards but does not teach non-slip blocks. Wilhelms teaches that the crossbars of the modular transporter comprise at the ends thereof non-slip blocks for the stable support thereof on the floor, in a substantially vertical position, when it is disassembled from the cart (Wilhelms Figs. 2 and 4, above; Wilhelms “Description” Paragraph 25: “In a simple embodiment, the uprights can be rigid parts and be fitted for example with rubber caps (6).”).
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the transporting device of the combination of Carlei 2017, Pierce, Carlei 2008, and Minardo to provide non-slip blocks as taught by Wilhelms. As such “[the cart] can no longer slip away unintentionally by rotational movement of the wheels” as recognized by Wilhelms (“Description” Paragraph 25).
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Carlei (US 20170044782 A1) (hereinafter “Carlei 2017”) in view of Pierce et al. (US 10912686 B2) (hereinafter “Pierce”), further in view of Carlei (US 20080150244 A1) (hereinafter “Carlei 2008”), further in view of Minardo (US 20190038485 A1), and further in view of Fernandez (US 20100181411 A1). Regarding Claim 7, the combination of Carlei 2017, Pierce, Carlei 2008, and Minardo teaches a device for transporting large-format boards having removable coupling means but does not teach tube segments. Fernandez teaches that the coupling means defined on the cart for the removable coupling of the modular transporter, comprise tube segments, with a cross section suitable for receiving the lower ends of the crossbars of the modular transporter (Fernandez Fig. 6, below).

    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale

Fernandez
	It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the transporting device having removable coupling means of the combination of Carlei 2017, Pierce, Carlei 2008, and Minardo to provide tube segments as taught by Fernandez. Doing so would facilitate crossbar extension for larger panels, crossbar replacement in the case that a component is broken or damaged, and crossbar removal for ease of storage, as would be recognized by a person having ordinary skill in the art. Note that the use of a known technique to improve similar devices, methods, or products in the same way is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007); see MPEP § 2143, C.
Regarding Claim 8, the combination of Carlei 2017, Pierce, Carlei 2008, and Minardo teaches a device for transporting large-format boards having removable coupling means but does not teach inclination of the tube segments. Fernandez teaches that the tube segments forming removable coupling means of the modular transporter in the cart are oriented towards the upper area and inclined towards a rear end of the cart (Fernandez Fig. 6, above. Note inclination of Tube Segments of Removable Coupling Means towards rear end of cart.).
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the transporting device having removable coupling means of the combination of Carlei 2017, Pierce, Carlei 2008, and Minardo to feature rearward coupling means inclination as taught by Fernandez. Doing so would facilitate panel loading, improve panel/device balance, and aid in holding the panel securely as would be recognized by a person having ordinary skill in the art. Note that the use of a known technique to improve similar devices, methods, or products in the same way is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007); see MPEP § 2143, C.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Carlei (US 20170044782 A1) (hereinafter “Carlei 2017”) in view of Pierce et al. (US 10912686 B2) (hereinafter “Pierce”) and further in view of Fernandez (US 20100181411 A1). Regarding Claim 9, the combination of Carlei 2017 and Pierce teaches a device for transporting large-format boards but does not teach frame profiles. Fernandez teaches that the cart has a frame-like structure formed by two coplanar lateral profiles, a rear profile and a raised front profile fastened to the lateral profiles and to the rear profile (Fernandez Fig. 6, above; Ferandez Paragraph 0009: “In the preferred embodiment, the frame has a first side frame member and second side frame member, each essentially being a cooperative mirror-image of the other. The first and second side frame members lie in substantially vertical planes and are generally parallel planar with respect to one another.”; Paragraph 0029: “Extending between the first and second side frame members is a plurality of horizontally disposed support members.”).
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the transporting device of the combination of Carlei 2017 and Pierce to include frame profiles as taught by Fernandez. Doing so would make “the center of gravity of the frame…located directly above the wheels.” In addition, “the frame also includes a guide bar to assist in maintaining [the load] in an upright position during transport.” as recognized by Fernandez (Paragraph 0009).
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T WALSH whose telephone number is (303) 297-4351. The examiner can normally be reached Monday-Friday 7:30-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J. Allen Shriver can be reached at (303) 297-4337. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-0695.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL T. WALSH/Examiner, Art Unit 3618      

/JAMES A SHRIVER II/Supervisory Patent Examiner, Art Unit 3618